September 4, 2014




                                       JUDGMENT

                       The Fourteenth Court of Appeals
              IN THE ESTATE OF ROSA ELVIA GUERRERO, DECEASED

NO. 14-13-00580-CV

                           ________________________________

       This cause, an appeal from the order denying appellant’s motion to compel arbitration
signed June 25, 2013, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Mike Hall Chevrolet, Inc. d/b/a Champion Chevrolet, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.